DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 6-01-2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 5 refer to “a divalent group having at least two imido bonds,” but it is unclear what Applicant means by this. An “imido bond” is a bond between a metal atom and a nitrogen atom, but this does not appear to be what Applicant intends to claim based on Applicant’s specification and the structure depicted in formula (1) of claim 5.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al., USPGPub. No. 2010/0233495.
Regarding claims 1-3 and 8, Mizuno teaches a resin composition comprising a thermoplastic resin (¶ [0049]) and a maleimide compound corresponding to the claimed compound (A) (¶ [0029]-[0035], [0063]-[0071]), and teaches various general and specific examples of maleimide compounds correspond to the compound of claims 2-3 and 8 (¶ [0063]-[0067]).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al., USPGPub. No. 2017/0051109.
Regarding claims 1-8, Mizuno teaches a resin composition comprising a thermoplastic resin and a maleimide compound corresponding to the claimed compounds (A) and (B) of claims 1-8. See Abstract, ¶ [0018]-[0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al., USPGPub. No. 2010/0233495, as applied above.
Regarding claim 6, the teachings of Mizuno differ from the present invention in that Mizuno does not teach a specific example of a resin having both the composition discussed above and further comprising an additional aromatic maleimide compound having a structure having a maleimido group 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/IAN A RUMMEL/Primary Examiner, Art Unit 1785